DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 2, 5-8 are pending of which claims 1, 6, 7, 8 and 9 are in independent form.
	Claims 1, 2, 5-8 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over OHHARA; Kazuto et al. (US 20160071129 A1) [Ohhara] in view of Convertino; Gregorio et al. (US 20160335260 A1) [Convertino].

Regarding claims 1, 6, 7 and 8, Ohhara discloses, an information processing system comprising a first processing device and a second processing device, the information processing system comprising: the first processing device comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions to at least: obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment, divide the plurality of users into first clusters according to the obtained first characteristics information, generate belonging information obtained by dividing the plurality of users into the first clusters; and transmits, to the second processing device, belonging information indicating which of the first clusters each of the plurality of users belongs to (The classification processing unit 150 classifies users by their operation histories included in the operation/activation history information 210 obtained by the operation/activation history obtaining unit 130 into some groups of users having similar life patterns, users having similar operation histories being put in a group, to thereby classify the life patterns of the users. As a result of such a classification process, groups each constituted by users having life patterns similar to one another are formed, and information indicating the formed groups and users belonging to the respective groups is generated. The generated information is information indicating a classification result described below, that is, indicating one element of classified life patterns of users ¶ [0040], [0042], [0043], [0045]-[0047]); and 
However Ohhara does not explicitly facilitates wherein the belonging information indicates which cluster a user belongs to using a vector in which an element associated with the cluster to which the user belongs is set to nonzero and elements associated with clusters to which the user does not belong are set to zero, wherein the nonzero element is set to a degree of similarity between a centroid vector based on the first characteristics information of a cluster to which the user belongs and the first characteristics information obtained for the user, wherein the degree of similarity is a cosine of an angle formed between the first characteristics information of the user and the cluster to which the user belongs to.
Convertino discloses, wherein the belonging information indicates which cluster a user belongs to using a vector in which an element associated with the cluster to which the user belongs is set to nonzero and elements associated with clusters to which the user does not belong are set to zero, wherein the nonzero element is set to a degree of similarity between a centroid vector based on the first characteristics information of a cluster to which the user belongs and the first characteristics information obtained for the user, wherein the degree of similarity is a cosine of an angle formed between the first characteristics information of the user and the cluster to which the user belongs to (The vector representation of different metrics enables them to be compared based on a measure of similarity (equivalently, similarity score) such as cosine similarity. The metric vector representation is further extended to users, roles, classes, territories, or other groupings of the user community. Thus a user is represented by a metric vector which is derived from the set of metrics that the user has created or used. For example, a user metric vector may be computed as the centroid of the metric vectors created and used by the user. A role metric vector, for example, a metric vector for product managers, may be derived as the centroid of the metric vectors of all metrics utilized by users who are product managers. This approach may be continued both within and across enterprises, so that users in entirely different companies may nonetheless benefit from the metrics developed by each other, even though they may have different occupational roles ¶ [0010]. A method for generating log metric recommendations is implemented. The method comprises defining a class of users of the log analytics system, wherein a class of users comprises user capacities; generating a metric vector, each metric vector comprising a set of index terms, wherein each metric vector corresponds to a log metric in a database; generating term weights values for each index term in a metric vector, generating a centroid vector comprised of an aggregate of metric vectors, calculating a similarity between the centroid vector and metric vectors, generating and rank similarity scores of metric vectors to the centroid vector, and providing recommendations of log metrics associated with the metric vectors that exceed a threshold ¶ [0014]. Also see ¶ [0061], [0072]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Convertino’s system would have allowed Ohhara to facilitate wherein the belonging information indicates which cluster a user belongs to using a vector in which an element associated with the cluster to which the user belongs is set to nonzero and elements associated with clusters to which the user does not belong are set to zero, wherein the nonzero element is set to a degree of similarity between a centroid vector based on the first characteristics information of a cluster to which the user belongs and the first characteristics information obtained for the user, wherein the degree of similarity is a cosine of an angle formed between the first characteristics information of the user and the cluster to which the user belongs to. The motivation to combine is apparent in the Ohhara’s reference, because there is a need to improve data processing of log files from cloud based software applications, and more specifically to identifying and recommending specific metrics of application usage based on cloud application log files.

Regarding claim 2, the combination of Ohhara and Convertino discloses, wherein the second processing device comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions to: divide the plurality of users into interim clusters corresponding to the first clusters according to the transmitted belonging information, calculates an average of the second characteristics information obtained for users who belong to each of the interim clusters, and divides the plurality of users into the second clusters according to degrees of similarity between the obtained second characteristics information and the calculated averages (In this system, the distances between vectors that represent preferences of users are measured by using a plurality of user similarity metrics, the set of users is segmented into a plurality of clusters on the basis of the distances between vectors measured by using the user similarity metrics, a plurality of cluster segmentation results are combined, and preferences of the users are extracted ¶ [0004]. The classification processing unit 150 groups users for which it is determined in a clustering process that the feature vectors are similar to one another into some types having similar life patterns. That is, the classification processing unit 150 forms groups each constituted by users respectively corresponding to feature vectors that are similar to one another, and generates information indicating the formed groups and users belonging to the respective groups ¶ [0042]. As a method for summarizing information, various methods of (1) simply adding the values for users within the group, (2) averaging the values, and (3) aggregating only the values of items for which users having a value other than zero are a majority can be employed, for example. With the method (1), the sum of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (2), the average of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (3), a vector that includes the values of items that are aggregated (summed up, averaged, or the like) for each group as elements can be obtained ¶ [0045])
the second processing device obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment, and divides the plurality of users into second clusters according to the transmitted belonging information and the obtained second characteristics information (The classification processing unit 150 classifies users by their operation histories included in the operation/activation history information 210 obtained by the operation/activation history obtaining unit 130 into some groups of users having similar life patterns, users having similar operation histories being put in a group, to thereby classify the life patterns of the users. As a result of such a classification process, groups each constituted by users having life patterns similar to one another are formed, and information indicating the formed groups and users belonging to the respective groups is generated. The generated information is information indicating a classification result described below, that is, indicating one element of classified life patterns of users ¶ [0040], [0042], [0043], [0045]-[0047]. Also see Figs. 6-8 and 11, wherein these figures show different users and different groups, each group can be associated to an environment).

Regarding claim 3, (Canceled).

Regarding claim 4, (Canceled).

Regarding claim 5, the combination of Ohhara and Convertino discloses, wherein the processor of the second processing device is further configured to execute the one or more instructions to divide the plurality of users into the second clusters according to integration vectors obtained by concatenating, for each user, the obtained second characteristics information and vectors relating to the transmitted belonging information (FIG. 6 is a diagram illustrating an example of the content of feature vectors generated by a classification processing unit 150 ¶ [0016]. As a method for summarizing information, various methods of (1) simply adding the values for users within the group, (2) averaging the values, and (3) aggregating only the values of items for which users having a value other than zero are a majority can be employed, for example. With the method (1), the sum of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (2), the average of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (3), a vector that includes the values of items that are aggregated (summed up, averaged, or the like) for each group as elements can be obtained. A vector obtained for each group by summarizing information corresponds to information that indicates the life patterns of users summarized for the group ¶ [0045]. Also see ¶ [0040]-[0044]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/16/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154